                                                LU           FILED
                                 AUG t 2 2019            IN CLERK'S OFFICE
                                                     U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT tOURT
EASTERN DISTRICT OF NEW          SE OFFICE ^               AUG 1 2 2019      *

                                                       BROOKLYN OFFICE
EDGARDO RODRIGUEZ,

         Plaintiff,                   AMEND COMPLAINT


NEW YORK CITY, US MARSHALL
et al, PETER HERZ MD, PETER        19-CV-1526(LDH)(LB)
WACHTER, DO. RAYMOND L.
COLON ESQ. JAMES P. HARDING
ESQ.j US OF AMERICA,GRULLON



                      PLAINTIFF'S AMEND COMPLAINT

      Plaintiff Edgardo Rodriguez, for his first Amend Complaint

 against defendant's New York City, US Marshall et al, Peter Herz MD.,
 Peter Wachter DO., Raymond L. Colon Esq., James P. Harding Esq., US

 of America, .Gruldon official capacities and physical capacities.


                         JURISDICTION AND VENUE

   This Court has jurisdiction over action under 28 U.S.C. Section §
 1331, 42 U.S.C. § 1983, 42 U.S.C. § 1441, 28 U.S.C. § 1332(a).

 III. Defendants

      1. New York City

      2. US Marshall et al

      3. Peter Herz MD

      4. Peter Wachter DO.

 Plaintiff's explain these defendant's are a part of original complaint.

                           NEW DEFENDANT'S

5. Name of Fifth Defendant: Raymond L. Colon

   Employed as Attorney at Law Firm
   Mailing Address: 233 BroadWay #5 New York, NY 10279

                                  1
6. Name of Sixth Defendant: James P. Harding

   Employed as Attorney at law Firm
   Mailing Address: 8059 Lefferts BLVD New Gardens, NY 11415-1735

IV. STATEMENT OF CLAIM

   1. New York City: personally Involved in their official capacity
       and physical capacity John Doe's. When Plaintiff was wrongfully
       detain after serving state sentence for almost eight months a
       total of almost 240 some days. Plaintiff concluded his sentence
        Dec. 12, 2017 to Aug. 1.6, 2018 at this point Plaintiff sentence
       was done on Dec. 12, 2017 and OBCC still detain Plaintiff up
       until July 13, 2018. This is why the City of New York is liable
       to the cliam under Plaintiff Fourteen Amendments Right, Eight
       Amendment and Fifth Amendment Rights. While being house illegally
      Plaintiff sustain two injuries on 6/25/18 and 7/27/18 which cause
      Plaintiff to suffer emotional distress when knowing from the
      start Plaintiff should not been house at OBCC because his time
      was concluded. The facts AMKC 695 "Grullon" "311" # C-1-1-16005-
       11098 "Social Service"."OBCC" John Doe. It was also clear
       Plaintiff was in State Custody 9-3-13 up to Sept 2015 and on the
       day of Trial Term recieve time serve for 24 months. Then for some
       unknown reason Plaintiff appear back to State Custody was the time
       was concluded.

   2. US Marshall et al: personally involved in their official capacity
      and physical capacity John Doe's. These defendants were involved
      in my transfer to AMKC 695 and OBCC which cause me to suffer a
      injuries on 6/25/18 and 7/27/18. When the facts my sentence was
      concluded to these charges back in Sept.2015 in State Court which
      was a sentence to time serve. Thereafter US Marshall s John Doe s
      should have never sent Plaintiff back to Rikers Island AMKC and
      OBCC. See(Exhibits (A) and (B). These were violation of my Fourth
      Amendment Rights, Eighth Amendment Rights and Fourteen Amendment
      Rights.

   3. Peter Herz MD: personally involved in, his-^official capacity
      and physical capacity. When facts are concluded that it is
      challenge that should be concluded into the complaint base on
      facts that these contentions shoul-d be group with each other
      base upon Unlawful Detehtion.
   4. Peter Wachter, DO; personally involved in, -his--official capacity
      and physical capacity. When facts are concluded that it is
      challenge that should be concluded into the complaint base on
      facts that these contentions should be group with each other
      base upon Unlawful Detention.

   5. Raymond L. Colon ESQ: personally involved in his physical capacity
      when the facts Plaintiff repeatedly called Attorney for the state
      in regards of why Plaintiff is being house at OBCC and AMKC. Colon
      did nothing to help when Plaintiff suffer pain and suffering and
         Cruel and Unusual Punishment then delay due process when the
         facts Plaintiff was deprive of his right to liberty in life.
    6. UNITED STATES OF AMERICA: personally involved when plaintiff
         was instructed to be sent back to the State Court. The facts
         is clear Plaintiff should have never went to State but was
         taken to OBCC and AMKC in Riker Island for a period of time
         of eight months Plaintiff was lost in system but all actuality
         United States of America should have sent Plaintiff to BOP
         Prisons. At this time Plaintiff is challenging a pending :
         28 U.S.C. § 2255(f)(1) in front of Honorable Judge Seybert
         Cr 15-652(JS)/CV 18-6547 under these challenges of Plaintiff
         not having his state and federal sentence run concurrent. At
         this time Plaintiff should be under relief for Eighth Amendment
         Rights, Fourth Amendment, Fourteenth Amendment and Fifth Amendment
         Rights.

    77 Grullon: personally involved in his official capacity and physical
       capacity as "311" Social Service for OBCC in Riker Island exhibit
       (a) this action is connected to Claim One.

RELIEF

   1. Plaintiff should be rewarded amount of 500,000 hundred thousand
         due to compensatory damages, cruel an unusual punishment, punitive
         damage. "New York City"
   2. Plaintiff should be rewarded amount of 750,000 hundred thousand
         due to compensatory damages, cruel an unusual punishment, punitive
          damage, wrongfully in prison. "US Marshall et al"
   3. Plaintiff should be reward amount of 500,000, due to Raymond L.
         Colon Esq. deprive Plaintiff of life of liberty and could have
         help Plaintiff from suffering pain and suffering and emotional
         distress under Eighth Amendment Violation and Fourth Amendment.

   4. Plaintiff should be reward amount of 500,000, due to James P.
         Harding Esq., deprive Plaintiff of life of liberty and could
         have help Plaintiff from suffering pain and suffering and
         emotional distress under Eighth Amendment Violation and Fourth
         Amendment also Fourteen Amendment Rights.

   5. Plaintiff should be rewarded amount of 500,000 hundred thousand
         due to compensatory damages, cruel an unusual punishment, punitive
         damage."United States of America"
   6. Plaintiff should be reward amount 500,000 hundred thousand due to
         depriving Plaintiff his rights of life or liberty Fifth Amendment
         and Fourteen Amendment Violation.
     ' Plaintiff will support his First Amended Complaint with
these reason and further display that it should warranted Discovery
upon the "John Doe's" defendants which are not a part the complaint.

   The facts Plaintiff cannot meet deliberate indifference claim upon

each doctor Peter Herz MD, Peter Wachter DO.,but the facts Plaintiff
can meet the challenge to concluded the incidents with his Unlawful
Detention claim and these claims should be consolidated as one claim.

      Furthermore Plaintiff rely on theory of these caselaw to carry

the day in turn. See(Francis v. Fiacco, 2018 U.S. Dist. Lexis 43264,
9:15-cv-901(MDD/ATB) ND NY March 16, 2018)(4th, 8th and 14th amendment
rights were in violation such as in plaintiff case). See(Bellamy v.
City of new York, 914 F.3d 727; 757-61(2d cir. 2019)(holding that the
City of New york was proper defendant for purposes of a Monell claim
that alleged unconstitutional poliies at district attorney's office).
See(Bey ex rel. Palmgren v. NYCeWheels, 2019 U.S. Dist. Lexis 83001 18-
cv-9358 (CM) SD NY May 15, 2019)(Leave To Replead).

       Plaintiff will encourage this court to develops the record at
this time and move forward to "Rule 16 Discovery Conference", then
apply the facts that are very clear Plaintiff was subjected to unlawful
inprisonment. See(Akande v. US, 2018 U.S. Dist. Lexis 44381 No. 3:ll-cv-
1125(RNC) D. Conn. Mar. 19, 2019).


        Wherefore Mr. Rodriguez prays Honorable District Court Lashann

Dearcy Hall GRANTED Plaintiff Leave To Amend Complaint and further turn
to Discovery Rule 16 Conference under Rule 26(a)(1).

Date: Aug. 7, 2019                         Respectfully Submitted,


                                           Edgardo Rodrlrguez#86321-053
                                           FCI Allenwood Medium
                                           P.O. Box. 2000
                                           White Deer, PA. 17887
09/2f)/20J8 05:02 PM FAX                                                                                                                          P.OOOJ



                                                          TX ReSUlt Report
                                       :|: ;|::!: :1; :1::!: :|: :i: :|;$:1: :1: :i: :i! $:|: $:!: U:^:1::!: $$:I::1:1::i: :l:


                                                     Sending l.s complete.

                       Job Number                                                                   3400
                       Address                                                                      12127665899
                       Name
                       Start Time                                                                   09/26 05:02 PM
                       Call Length                                                                  00'44
                       Sheets                                                                       7
                       Result                                                                       OK




   06/U/18                    RECEPTION/CLASSIFICATION SYSTEM
   15;02:48                         LEGAL DATE COMPUTATION      BY: C240HXV
                                                    COHP DATE/Tir'.E: 08/U/tOlS                                                          02i30P
                 TYPE 002   BASIC DETERMINATE

     DIN;   18A3224   NAME:     RODRIGUEZ, EDGARDO                                                                         NYSID:   07672700K
     DATE RECEIVED; 08/16/2018
    CURRENT LOCATION:       DWNSTATE REC - 02-0D-0I9

   HEARING DATE                     2018 09                     TIME ALLOWANCE COMM DATE                                          ^018 09
   HEARING TYPE                     CRC                         TIME ALLOWANCE COMM TYPE                                          CRIE
   TENTATIVE RELEASE DATE                                       POST-RELEASE SUPERVISION                                          0002 06 00
   GRADUATION DATE                                              PRS MAXIMUM EXPIRATION DT

                                                                DETERMINATE TERM                                                  0002 00 00
                                                                DATE RECEIVED                                                    +2018 08 16
                                                                JAIL         TIME                                                '0002 09 06

                                                               MAXIMUMEXPIRATIGN DATE                                            =2017 11 09
                                                               GOOD TIME POSSIBLE                                                -0000 03 14

                                                               CONDITIONAL RELEASE DATE                                          =2017 07 25

  LIMITED CREDIT TIME POSS          0000 06 00
  LIMITED CREDIT TIME DATE          2017 01 25

  comments:




 JAIL TIHECS) IN DAYS
   JAIL   TIME   = 1006


 DJ-ST:   l£C...XJ_), GUID & COUNS UNIT C1              INST..PAROLE CD, INMATE m
 08/16/18                       RECEPTION/CLASSIFICATION SYSTEM
 15;02:«:i8                           LEGAL DATE COMPUTATION     BY: C2^0MXV
                                                      COMP DATE/TIME: 08/16/2018          02:30P
                 TYPE   B02   BASIC DETERMINATE


  DIN:     18A322<5     NAME:    RODRIGUEZ, EDGARDO                       NYSID      07672700K
  DATE    RECEIVED; 08/16/2018
  CURRENT LOCATION:           DWNSTATE REC - 02-0D-019


 HEARING DATE                        2018 09      TIME ALLOWANCE COMM DATE         2018 09
 HEARING    TYPE                     CRC          TIME ALLOWANCE COMM TYPE         CRIE
 TENTATIVE       RELEASE DATE                     POST-RELEASE SUPERVISION        0002 06 00
 GRADUATION      DATE                             PRS MAXIMUM EXPIRATION DT


                                                  DETERMINATE TERM                0002 00 00
                                                  DATE RECEIVED                +2018 08 16
                                                  JAIL   TIME                     -0002 09 06


                                                  MAXIMUM EXPIRATION   DATE    =2017 11 09
                                                  GOOD TIME POSSIBLE           -0000 03 1^


                                                  CONDITIONAL   RELEASE DATE   =2017 07 25


 LIMITED CREDIT TIME POSS            0000 06 00
 LIMITED CREDIT TIME DATE            2017 01 25


 COMMENTS:




JAIL    TIMECS) IN DAYS:
  JAIL    TIME    = 1006


DISTt     IRC fl"), GUID & COUNS UNIT CD. INST PAROLE CD, INMATE CD
                    THE CITY OF NEW YORK DiSPAR-TMEKT OF CORRECTION
   0£>-JDN-18 09:03:30                JAIE TIME CM;CtJIATIOH (OTIK)
KYSID: 07672700K         Docket #: 2013QN04S536                         ladictmoat #: 02981/2013
                                                                                                                 0936
Names RODRIGUEZ, EDGARDO                                                Cal^latad Jail Tame                      0000
Coatxclliasr City Seateace Time:?0000                               + Additioaal Jail Time                       0000
                                                                    - Eaccees Jail          Time
                                                                                                                 0936
Press Fi2 to priat Jail Time Certificafcioa                             Total Jail Time
                                                                        All OTIN Credit Eatered7                 N



* OTHER JURISDICTION - ZOIGHT HAVE ADDIT^.ONAIi JAID TIME




Breach, to:
                 8t3CS8SBSSSSC3tS88SBC3tCS650S= csssBssssasjc!sscBiensssKBsE=easB»sc=ssa!==:» E=s==c=ns»s=sc3—.—oasBSCSss=

              Associated            Arrest       Discliarje         Last Start           City            #
BK&CS         Docket/lad            Date         Date       Code Hous Seat_Dt Seat #                    Days

8951701619 2013QN049536             12DEC17                         AMKC                  0177
8251301707 2013QN049536             31DEC13 130CT15 ND              iUlKC                 0652
44.11308479 2013QN049536            03SEP13 31DEC13 XW              CIFM 19DEC13 713-4713 0107




                                                      I        y
 28-tJUN-18    10:59:13         State Ready InQuiry Screen (QSR)

 BK&CS: 8951701619  Name: RODRIGUEZ, EDGARDO                   NYSID: 07672700K
 DOB: 28-MAR-76 1st Sentence Indie#: 02981/2013 (Q)lst Sentence date: 12-DEC-17
 2nd Sentence Indict#:                 3nd Sentence Indict#:
 Ct.Part:                 Facility: OBCC             Discharge Date:

 Did Court Facility Receive PSI?:                  Coittmitment Papers?:

Paper/Hold Problem.:
State Ready Eligible?:      Y            State Ready Eligible Date:        21-iJUN-18

Special:                                                         Contract Inmate? N
Special Other:
Paperwork Received by GMDC?         Y                   Date Received;     21-iJUN-18



# of Declarat:              Dec.i.ared   Date .*      JvJN— 1S
Reject Reason;                                             Reject Date:


Branch   to:                                                                   STATE_READY
 13-JUL-18   09:19:23         State Ready Inquiry Screen (QSR)

 BK&CS: 8951701619  Name: RODRIGUEZ, EDGARDO                   NYSID: 07672700K
 DOB: 28-MAR-76 1st Sentence Indie#: 02981/2013 (Q)lst Sentence date; 12-DEC-17
 2nd Sentence Indict#:                     3nd Sentence Indict#:
 Ct.Part:               Facility: OBCC         Discharge Date:

 Did Court Facility Receive PSI?:            Commitment Papers?:

 Paper/HoId Problem.:
 State Ready Eligible?;   Y           State Ready Eligible Dsite:   12-JTJIj-18

 Special:                                                  Contract Inmate? N
 Special Other:
 Paperwork Received by GMDC?:     Y                Date Received:   21-iJUN-18


 # of Declarations: 2     Declared Date:     13-iJUlj-18
 Reject Reason:                                      Reject Date:


Branch to:                                                              STATE READY
 I3-1JUL-I8   09:19:23        State Ready Inquiry Screen (QSR)

 BK&CS: 8951701619 Name: RODRIGUEZ, KDGJUyDO                   NYSID: 07672700K
 DOB: 28-MAR-76 1st Sentence Indie#: 02981/2013 {Q)lst Sentence date: 12-DEC-17
 2nd Sentence Indict#:                 3nd Sentence Indict#:
 Ct.Part:             Facility: OBCC       Discharge Date;

 Did Court Facility Receive PSI?:            Coinmitment Papers?

 Paper/Hold Problem.:
 State Ready Eligible?:   Y           state Ready Eligible Date:   12-JUIi-lS

 Special:                                                 Contract Inmate? N
 Special Other:
 Paperwork Received by GMDC?:     Y               Date Received:   21-iJUN-18


 # of Declarations: 2     Declared Date:    13-iJUIj-18
 Reject Reason:                                     Reject Date;


Branch to:                                                             STATE__READY
 18-JUIj-18   08:42:59      State Ready Inquiry Screen (QSR)
 BK&CS: 8951701619 Name: RODRIGUEZ, EDGARDO                    NYSID: 07672700K
 DOB: 28-MAR-76 1st Sentence Indie#; 02981/2013 {Q)lst Sentence date: 12-DEC-17
 2nd Sentence Indict#:                 3nd Sentence Indict#:
 Ct.Part:             Facility: OBCC       Discharge Date:

 Did Court Facility Receive PSI?:           Commitment Papers?:

 Paper/Hold Problem.:
 State Ready Eligible?:,             State Ready Eligible Date:

 Special:                                                Contract Inmate? K
 Special Other;
 Paperwork Received by GMDC?;    Y                Date Received:   21-iJUN-18


 # of Declarations: 2      Declared Date;   13-iJUL-18
 Reject Reason:   ICP      Improper Comm Papers    Reject Date:    13-JUI,-18


Brsmch to;                                                             STATE_READY
08-AUG-18    09:05:00     State Ready Inquiry Screen (QSR)
BK&CS: 8951701619 Naiae: RODRIGUEZ, EDGARDO                   NYSID: 07672700K
DOB: 28-MAR-76 1st Sentence Indie#: 02981/2013 (Q)lst Sentence date: 12-DEC-17
2nd Sentence Indict#:                   3nd Sentence Indict#:
Ct.Part:             Facility: OBCC         Discharge Date:
                                          Coraraitment Papers?:
Did Court Facility Receive PSI?

Paper/Hold Problem.:
State Ready Eligible?:             State Ready Eligible Date:

                                                        Contract Inmate? N
Special:
Special other:
Paperwork Received by GMDC7    y                  Date Received;   21-JUN-18


# of Declarations: 2     Declared Date:   13-JUL-lB
                         Iitrproper Comm Papers     Reject Date:   13-JUL-18
Reject Reason:   ICP

                                                                       STATE_READy
Branch to:
                                                                   iVCrt

15-AUG-18    08:29:06     State Ready Inqnairy Screen (QSR)
BK&CS- 8951701619 Name: RODRIGUEZ, EDGARDO                    NYGID: 07672700K
DOB: 28-MAR-76 1st Sentence Indic#: 02981/2013 (Q)1st Sentence date: l.-Dx.C-.7
2nd Sentence Indict#;                  3nd Sentence Indxct#:
Ct.Part:             Facility: OBCC        Discharge Date:
Did Court Facility Receive PSI?:           commitment Papers?

sStf                    = Y        state Ready Eligible Date: 13-AUG-18
      . ,                                              Contract Inmate? N
Special:

We^Lk^Received by GtmC7: V                      Date Received: 21-0W-18
# of Declarations:
     ^      _
                   3      Declared Date.   14 AUG 18
                                                  Reject   Date
Reject Reason:

  —                                                                 STATE_READY
Branch to:
                                                        Er/„)„'3-rc
                                                   CORRECTION DEPARTMENT
                                                          CITY OF NEW YORK
                                                                                                     Pssol 1 Form;ff167R-A
                                    INJURY TO INMATE REPORT                                            of jEtov^Oim/Oa
                                                                                                    2PB0O9 tKofj oir.

           ItlSTRUcnoNS!OflfllnalRcpoitto8ecur<»,OnocopytoCllnlclockBwt. Ono^bopytolnnmo WatfcglFne
                                                        mate; COD/UOFffi
Command;
         oecc..                          'C/^S"         IS
       COMPLETE)BY EMPLOYEE(PLEASE PRINT CLEARLY).
Umato Name(last Namo.FW Namo): Jp J ^-ft L)                                C OV A ft./'ci 0
                                                                                NYSDU
                                                                                                                    BookACasc/Sefll#
Locamn:



Pebito^^    /aM
                                                        njsii



SupovteW Notilied (Prtnl LasI Name,First Name.Ran*.Shield 8);
                                                                                                    Dale:                                   j: /li1rrS<
                iftp4 LCiCro\''< ^ \t^\                                                               LpI'IS"/ {i''                                       HfS.


                                                                                                    Renkmue;
Bnptoy'ee:Q(Owls'                                  |                                                        CO

TO BE COMPLETED BY MEDICAL STAPF ONLY -(PLE^^RjNTClg^^
                                  lIoalAUenBoiKi I hmata Refused Medical Altente-                     I Vistbta Ipluries:
Dals^           ^^Ibitecl
                                                   bJ             pYes ^No                                          nves                   pvlNo
   b               Date fi/ljUf                                                                                                Medical StaK Mint Ndte
           nfotyandOamia/                                                                                                      Location o(ln]uiy




                                                         TTT




Tiaolnwn:



                                                                                                                sc.
                                                                            tmammtmimmjm
                                                                                            two:
Treated ByfExemlned By(Prtrt and Sign Full Name):

                                                                                  |Y«         QNo
Raf-wials[0 Other Medical Services (IfYos, Document Medical Hndiiissl
                                                                                     'UfttTVi ft.
                                                                                        e/ M'f*.
                                                                 Wf, WIM
                                                        2^^
                                                                i/\                                  mjyMjM ^
                                                                                            ntte:
Treated By/Examlnod By(Print end Sign FrJl Name):

PloaneCheck □nnmi)                □wBAR.h.n.            Pv                                              □(?»&»<«__t)^ P^"
                                                                                                                            LXsThnsbiokX)          I tBoua«
                                                                                                                            Eflictgoneir
Trsnsftrrto Kosplia) (avUcate Name or Kosptlal):


   ar (Please Spoclty):
TieoieifcBy (Pilnl Put Namo              nTtaiRBi:


                   ^ certify that Bio canto of tn|iiiy aa ntateJ tnroWi to my toowtedga true and rrwdlctJ attentttHi Was preytarrd;
[tniiltte^naturs                                                       B&C/Sentence 8
                                                                                                                lM
Wfttessed By (SIQnahimjy.                                              Renkmue                      Shield AD, (fcO
  xAC-e.
                                                                                                     cn
                                                  C ORRECTION DEPARTMENT
                                                         CITY OF NEW YORK
                                        INJURY T 3INRAATE REPOkl
                                                                                                  IP»ae< t
                                                                                                      of
                                                                                                    3Pafies ]
                                                                                                              Fonnn:flCTR-A
                                                                                                            IKiAr.:0-if^i/oa
                                                                                                            Rafc! Dfa- Mfxgwy


                   iMniu)CTi0M.0Hi~ii«'P-rt^;!!ga                                  IcowoF'i;                      |wwft ..                         (Z
                                                       Detoi
Coffvnand
            0<?<Lc.                                                  Ut
   BP rOMPtfTEP BY EMPLOYEE(PLEA^^ CLEARLY).
                                                                                  kfV*5ID #•
                                                                                  NVSID#                        I BoOk&CaaafSent#
                                                                                                                     "          :

            i.opfc-rz- I""
-_     ■           T       ey \          \jb   ^ni O
                                                   p '^1
                                                     Ji              2^00k           t>fv/T     ";.'• IV.U
                                                                                                      f f iMf r         ,-   II 1 I I I I




                                                  (!uti<,ShlaiaP)
 Supctvtsor NotUtol(PrinI^««"»•                                                                                                         2^po Hrs.

                                                                                                     RsnknUe                     srvleldnra
                                                           EmptoyeeSiflnattBa:
 EmployaaQPS                                                                                           (I C
                                                                                                                                   o^cO-


 TO BE CQMPLfa I fcP BY MEDICAL^
                                                  ilFF ONLY > (PLEAfepRltfT CLEAFtLY)
                  Repofted far We«»l Atten
                                                       Inmate RofusedMcdkal Attention:                 I Visibte lisuriw^^ ("iNo
                                                                    □ YeaQNn                           *                       ^MUl
                                                                                                                              Uttdlcal tteiff llust Nate
                                                                                                                              Utcatlonorktlufy
            rtfia^end
                    3^



  Tntotmeni
                                                         -Q^ir irc^iri'^_^
                                  to p&i
                                                                                                       —




  TtBGted By^mtned By (Print and Stgn
                                                                                          Yes     □ No
  Referrela to Other Medical Sanrtooa (i(Ye9.Doa ij£«iM.0aical Rnfflnfta):




   Treated ByriBrentlnad By (Print and Slon Fiil Nai

   pjeaaoCtwcR          r~|Brtinte      QwjAiutaK               □ud*B-r            »«•                                                  VKWe

   DtaJwWon:               Hawirs*rt«
                                                                                                                        r~1 UtllnMnhg          I
                                                                                                                             6in«B««Y

   Tiawterto Ho#p8d {Jndtele Name ofHospttal):

                                                                                                                                        -ima
   Treated By (Print FuH Name and TMc. SIfln Nam
                           orffirthatthaoauaeOflg
                                                                             BdC/SoTtenoo#:
   tnmotc SiQnstiiPd^

                                                                             Rankrrnie:                Shield AD. t):
   Witnessed By (Stsnature):
ifJO- ecX
         AILENWOOC FE TF .;_ COF'xFTiOn^^. ii-'S^'TlA-^O-;
                         y'W:']: ::FFK P''- wnS7-2P0n
    TIT ^^'PL^PP^ LlT'PP V'^AS PRUCPSStD TPPOMGM
    S'-'jH;IAL ii/A"Ji-iijG PPjCF.DiM-,r.b PGR FORWARDli-iP TO                          <->86321-053 O
    vr.':     tHI- LETTDR KAS BGFFJ NEITHER OPEMEP OOF:                                        Clerk Of Us District Court
    n-iOprCTCD IF TIT '■■VPITEH RAISES A QUESTION OR                                           225 Cadman PL2 E
    E'^OBi Ei/i OVfzn   VO rCH   THiS   .FACiLl ) Y HAS                                        Easten District Of N.Y.
    OPpillfiiOTl ■(TliiiO' SlillFSiOOpSflBTjlte                              WfiMUM           Brooklyn Heights, NY 11201
                  i_     '- .   ' '   ■ ''! ;             A      -1 ' 0: ■      I. G.
                                                                                              United States
     ni -■ I" : :;":/'T!C.tO          " ■,        ,                  ^              ^
             Fx                  -           - - ■ B'"- ■ » ■   'F       GAG ■ : A
     a:.c    t
                                                                                                                            «?
